PRICE, Chief Justice.
In this case plaintiff, L. G. Warlick, filed suit against Mrs. J. H. Flowers in the *275District Court of Gaines County to recover certain property situated in the town of Seagraves. The defendant, among other things, pleaded not guilty, and a cross action against plaintiff. The trial was to a jury and at the close of the evidence the court instructed the jury to return a verdict in favor of the plaintiff, and against the defendant as to plaintiff’s cause of action and the cause of action asserted by her in her cross action. Appeal was duly perfected to this court.
Appellant has failed to file a brief herein, and no assignments of error on behalf of appellant appear in the record. We have examined the record for fundamental error, and find that the judgment is sustained by the pleading and proof.
It is therefore ordered that the cause be in all things affirmed.